Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 5 is objected to because of the following:
	In claim 1, “the second circuit board” has no antecedent basis. Does it stand for “second sub circuit board” recited in previous claim 4.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Regarding recitations throughout the claims that an element is “configured to” perform a function, it is the position of the Office that such recitations are not positively recited structural limitations, and thus, only require the ability to so perform. In this case, the prior art references as applied herein are construed to at least possess such ability.

Claims 1-3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viscarra et al (US 20120137505 of record).
Respecting claim 1, Viscarra discloses, antenna module (Fig.2 and paragraphs hereafter pars. 24 - 30) comprising  a circuit board (L1);  a communication circuit (20) disposed an one surface of the circuit board;  one of more antenna elements electrically connected to the communication circuit and arranged in at least a part of the circuit board (par. 29); and connection circuit board (L2) including an at least partially covered opening (par.25: cavity made by the top cover 26 and the bottom cover 28) and being disposed on the one surface of the circuit beard such that the communication circuit is disposed in an inner space of the connection circuit board (the space between 26, 14 and 16 is an inner space of L2) wherein the connection circuit board comprises one or more signal wires electrically connected to the communication circuit (paragraph 27).
	Respecting claims 2-3 and 6, Viscarra discloses, in Fig. 2 and pars. 24-27, the connection circuit board (L2) comprises multiple layers, and a flexible substrate extending from the connection circuit board and being configured to extend from at least some of the multiple layers of the connection circuit board. Viscarra further discloses the connection circuit board comprises a module interface configured to electrically connect the communication circuit and another circuit board.
Claims 8-12, 15-16 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alpman Erkan (WO 2018/119153 of record) hereafter Alpman.
	Respecting claim 8, Alpman discloses an electronic device (at least in figs. 20, 77, 100A & 101B, 135-140, 418; pars. 1193 and 3278) comprising a first circuit board (figs. 101B; 10107) on which is disposed at least one electronic element, a second circuit board (fig.101B; above and around 10106) configured to receive a part of a third circuit board (fig.101B; 10126) and disposed such that at least one surface of the second circuit board is in contact with the first 
	Respecting claims 9-12, Alpman discloses, in Fig. 101B and par. 1193, that the second circuit board (fig.101B; above and around 10106) comprises multiple layers and is configured as an5013 98-1273 (YPF2O1 904-0039/US) interposer having an inside filled with a conductor, and to receive one end of the third circuit board between at least two of the multiple layers. Further, Alpman discloses the second circuit board (10106) having at least one opening formed to correspond to a position at which the at least one electronic element is disposed, and having a first sub circuit board and a second sub circuit board.
	Respecting claims 15-16 and 20, Alpman discloses, figs. 100A &101B,  a via and a signal pad are arranged in the second circuit board to exchange an electrical signal, the connector of the third circuit board and the at least one electronic element are configured to be electrically connected through the via and the signal pad of the second circuit board, and the second circuit board (fig.101B; above and around 10106) is configured to have a structure in which the opening is used to radiate heat generated in the at least one electronic element, and wherein the third circuit board (10126)  is installed integrally with the second circuit board.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

4.	Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Viscarra in view of Alpman.
	Viscarra discloses every feature of claimed invention as discoed in claim 1 above. Viscarra further discloses, in Fig. 2, the flexible substrate is installed integrally with the connection circuit board (L2). However, Viscarra does not suggest the connection circuit board comprises a first sub circuit board and a second sub circuit board. However, Alpman disclose, in Fig. 101B and par. 1193, that a connection circuit board (fig.101B; above and around 10106) comprises a first sub circuit board and a second/multiple layers sub circuit board disposed on one surface of the first sub circuit board and disposed to fix the first sub circuit board, the flexible substrate extends from at least two of the multiple layers. It would have been obvious to employ multiple sub circuit boards as taught by Alpman for the connection circuit board of Viscarra to ease circuit connections.
Claims 13-14 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alpman in view of Rothkopf Fletcher (WO 2012/024578 of record hereafter Rothkopf).
	Alpman discloses every features of the claimed invention except a shield can disposed to be in contact with one surface of the second circuit board so as to cover the at least one electronic element, and a thermal interface material configured to radiate heat generated in the at least one electronic element is disposed between the at, least one electronic element and the shield can. Rothkopf discloses, in fig. 24 and paragraphs 193 - 204), a shield can disposed to be in contact with one surface of the second circuit board, and a thermal interface material for radiating heat. It would have been obvious to skill in the have Alpman’s device with a shield can and the thermal 
	Respecting claims 17-18, a coating formed on a side of surface of the second circuit board would be commonly used feature in the art of PCBs and antennas. Therefore, it would have been obvious to have a coating on Alpman’s circuit board to protect the board. In addition, an element to process signals would be also commonly use in the art of electronic circuits.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Alpman in view of Dean et al (US 2015/0261266 of record).
	Respecting claim 19, Alpman does not suggest a main circuit board electrically connected through the third circuit board extending from the second circuit board. Dean discloses, in Figs. 3A-3B, a main circuit board electrically connected through a third circuit board extending from the second circuit board. The uses of multiple circuit boards are well known in the field of electronic circuits. Therefore, having Alpman’s device with the main circuit board connecting to other boards would have been obvious to knowledge of the skilled person.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trinh Vo Dinh whose telephone number is (571) 272-1821 and email address is. The examiner can normally be reached on Flex 9am-7pm ET Monday & Thursday & Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez Cruz, can be reached on  (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

March 24, 2022

/TRINH V DINH/            for Trinh V Dinh, Patent Examiner of Art Unit 2845